Title: From George Washington to Gouverneur Morris, 11 September 1782
From: Washington, George
To: Morris, Gouverneur


                        Dear Sir
                            Head Quarters 11th Septemr 1782
                        
                        I wrote on the 2nd instant to Mr R. Morris and requested that the accounts relative to the subsistence of Prisoners might be collected and forwarded—General Knox has since desired me to write to you for those particularly which were in the possession of yourself and him upon the prison Commission, and for the Calculations made by you at Boonetown of the probable Balance due America with any other Vouchers which may in any degree elucidate the subject—If these should not have been already sent forward in consequence of my letter of the 2d be good enough to let it be done without loss of time, as the Commissioners are to meet on the 18th Inst. I am &c.
                        
                            
                        
                    